345 F.2d 508
Robert Dean DICKEY, Appellant,v.UNITED STATES of America, Appellee.
No. 22153.
United States Court of Appeals Fifth Circuit.
May 17, 1965.

Robert Dean Dickey, pro se.
Clinton Ashmore, U.S. Atty., Stewart J. Carrouth, Asst. U.S. Atty., Tallahassee, Fla., for appellee.
Before TUTTLE, Chief Judge, and PHILLIPS1 and WISDOM, Circuit judges.
PER CURIAM.


1
This is an appeal from a denial of a motion to vacate a judgment and sentence under 28 U.S.C.A. 2255, on the ground that the prisoner was mentally incompetent at the time he waived counsel, entered his plea of guilty, and was sentenced.  The court denied the motion without a hearing, on a consideration of the arraignment record.  The question of the mental incompetency of the prisoner was not raised nor determined at the arraignment or at any other time in the sentencing court.


2
The prisoner alleged that about five years prior to the arraignment he suffered a head injury which resulted in blackouts, loss of memory and mental derangement and that he was mentally incompetent at the time of the arraignment and sentence.  Under these circumstances, the prisoner was entitled to an evidentiary hearing.  Gregori v. United States, 5 Cir., 243 F.2d 48.


3
Reversed and remanded, with instructions to grant the prisoner an evidentiary hearing.



1
 Senior Judge of the Tenth Circuit, sitting by designation